DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 03 November 2021.
Claims 1, 8, 15 have been amended. 
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant' s arguments regarding the Double Patent Rejection with Application 16/722899 have been fully considered and they are persuasive due to Applicant’s filing of a Terminal Disclaimer 11 November 2021.  The rejection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits claim 1 should be considered patent eligible because the steps cannot practically be performed in the human mind and the claims recite any fundamental economic concepts or manage interactions between people. Examiner respectfully disagrees.
The claims disclose analyzing transaction records in order to detect fraudulent transaction records.  Transactions refer to financial transactions, which are associated with 
Under Step 2A Prong 2, Applicant submits that the claims are integrated into a practical application by virtue of improving the technology of computer-based fraudulent transaction detection and identification.  Examiner respectfully disagrees. 
The model in the claims is currently being used like a processor---just analyzing data.  The model needs a feedback loop: train the model, and then input a new data sample into the model to analyze.  This will improve the model to give continuously better results by constantly retaining the model with updated data.  At the present, the claims disclose training a model to detect a fraudulent transaction; the claims do not disclose the model is used again and again with new sample sets and is updated.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-20 have been fully considered and are persuasive.  The rejection in the previous office action is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 8 is directed to a computer-readable medium comprising a series of operations; and Claim 15 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 8, and 15) are directed, in part, to obtaining a classification sample set from a user operation record, wherein the classification sample set includes a plurality of calibration samples, and wherein each calibration sample of the plurality of calibration samples includes a user operation sequence and a time sequence, wherein the time sequence includes a time interval between adjacent user operations in the user operation sequence; processing the user operation sequence to obtain an operation matrix; for each calibration sample: at a convolution layer associated with a fraudulent transaction detection model, performing a first convolution process on the operation matrix to obtain first convolution data, wherein the first convolution data is extracted from the user operation sequence; at the convolution layer associated with the fraudulent transaction detection model, performing a second convolution process on the time sequence to obtain time adjustment data representing one or more time properties of the time intervals between the adjacent user operations in the user operation sequence, wherein the time adjustment data is extracted from a plurality of elements in the time sequence by successively processing the time sequence; combining the first convolution data with the time adjustment data to 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a computer,” “a computing platform,” “a fraudulent transaction detection model,” “instructions,” “a computer system,” “a system,” “computer memory devices,” “tangible, non-transitory, machine-readable medium,” and “a non-transitory, computer-readable medium” to perform the claimed steps.  The computer in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer system to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-7, 9-14, 16-20 are directed to explaining in further detail the classification sample sets and training the fraudulent detection model.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.L.L./Examiner, Art Unit 3691     

/HANI M KAZIMI/Primary Examiner, Art Unit 3691